PROMISSORY NOTE
 
$584,823.50
September 29, 2009



FOR VALUE RECEIVED, on the dates and in the amounts so herein stipulated,
VELOCITY ENERGY PARTNERS LP, a limited partnership organized under the laws of
the State of Delaware (“Maker”), promises to pay to the order of CLASSIC OIL &
GAS RESOURCES, INC., a corporation organized under the Laws of the Commonwealth
of Kentucky (“Payee”), in U.S. Dollars, the principal sum of FIVE HUNDRED
EIGHTY-FOUR THOUSAND EIGHT HUNDRED TWENTY-THREE AND 50/100 DOLLARS
($584,823.50), MORE OR LESS, being 50% of the Adjusted Cash Purchase Price of
$1,169,647.00 for the Classic Assets, subject to proportionate reduction for any
interests as to which preferential rights of purchase have been exercised as
well as to certain Closing Adjustments and Post-Closing Adjustments, which sum
shall be payable on or before the one (1) year anniversary of Closing and shall
be secured by a first and prior perfected security interest in and to the
Classic Assets.


This Note shall not bear any interest on the principal amount hereof remaining
unpaid as more fully set forth in the definitive and legally binding Letter of
Intent executed by the Maker and Payee contemporaneously herewith if full
payment of the sum secured by this Promissory Note is timely made in accordance
with the provisions hereof. It is agreed, however, that if Default in the
payment of this Note shall occur, then the Payee shall have the rights afforded
by said Letter of Intent in addition to other rights afforded by applicable law,
without notice of intent to accelerate, notice of acceleration or any other
demand or notice. Any sum payable under this Note which is not paid when due
shall bear interest from the date such payment is due until paid at the lesser
of 18% or the Highest Lawful Rate under the statutes of the laws of West
Virginia then in force and effect (with whichever rate is applicable being
referred to herein as the “Default Rate”).  Maker further agrees and promises to
pay to Payee all reasonable attorneys’ fees and other expenses incurred by Payee
in the enforcement or collection hereof. For the
 
Maker and any and all endorsers, guarantors and sureties severally waive all
notices, demands for payment, presentment for payment, protest and notice of
protest, notice of intent to accelerate, notice of acceleration, any other
notices of any kind, the filing of suit hereon for the purpose of fixing
liability and diligence in taking any action to collect amounts called for
hereunder and in the handling of securities at any time existing in connection
herewith, and consent that the time of payment hereof may be extended and
re-extended from time to time without notice to them or any of them.

 
 

--------------------------------------------------------------------------------

 

It is agreed that payment of this Note is secured by that certain Mortgage, Deed
Of Trust, Assignment Of Production, Security Agreement, Fixture Filing And
Financing Statement entered into by Maker for the benefit of Payee, of even date
herewith. It is further agreed that Payee, or any other holder hereof, shall
have a first Lien on all sums at any time credited by or due from Payee or any
other holder hereof to Maker or any endorser, surety or guarantor hereof as
collateral security for the payment of this Note, and Payee, or any other holder
hereof, at its option, may at any time, without notice and without any
liability, hold all or any part of any such sums until all sums owing on this
Note have been paid in full and/or apply or set off all or any part of any such
deposits or other sums credited by or due from Payee, or any other holder
hereof, to or against any sums due on this Note in any manner and in any order
of preference which Payee, or any other holder hereof, at its sole discretion,
chooses.
 
It is the intention of the parties hereto to comply with the usury laws of the
State of West Virginia and of the United States of America, and the term
“Highest Lawful Rate” as used herein shall mean the maximum rate of interest
permissible under the laws of the State of West Virginia.  The parties hereto do
not intend to contract for, charge or receive any interest or other charge which
is usurious and, by execution of this Note, Maker agrees that Payee has no such
intent.  This Note, the Letter of Intent and all other agreements between Maker
and Payee or any other holder hereof, which are now existing or hereafter
arising, whether written or oral, are hereby expressly limited so that in no
event whatsoever, whether by reason of acceleration of maturity hereof, or
otherwise, shall the amount paid, or agreed to be paid, to Payee or any other
holder hereof for the use, forbearance or detention of the money to be due
hereunder, or otherwise, or for the payment or performance of any covenant or
obligation contained herein or in any other document evidencing, securing or
pertaining to the indebtedness evidenced hereby, exceed the Highest Lawful
Rate.  If from any circumstance whatsoever fulfillment of any provisions hereof
or of the Letter of Intent or any other document, at the time performance of
such provisions shall be due, shall involve transcending the valid limits
prescribed by Law, then, ipso facto, the obligation to be fulfilled shall be
reduced to the Highest Lawful Rate, and if from any such circumstance Payee, or
any other holder hereof, shall ever receive as interest or otherwise an amount
which will exceed the Highest Lawful Rate, such amount which would be excessive
interest shall be applied to the reduction of the principal amount owing
hereunder or on account of any other principal indebtedness of Maker to the
holder and not to the payment of interest, or if such excessive interest exceeds
the unpaid balance of principal hereof and such other indebtedness, such excess
shall be refunded to Maker.  All sums paid and agreed to be paid to Payee, or
any other holder hereof, for the use, forbearance or detention of the
indebtedness of Maker shall, to the extent permitted by applicable Law, be
amortized, prorated, allocated and spread throughout the period until payment in
full on this Note (or any renewals, extensions and rearrangements hereof) so
that the actual rate of interest on account of this indebtedness evidenced by
this Note is uniform throughout the term of this Note (and all renewals,
extensions and rearrangements hereof) and does not exceed the Highest Lawful
Rate.  The terms and provisions of this paragraph shall control and supersede
any other provision of this Note.

 
2

--------------------------------------------------------------------------------

 

This Note is issued pursuant to the terms and conditions contained in the Letter
of Intent.
 
THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF WEST VIRGINIA AND THE APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.

 
3

--------------------------------------------------------------------------------

 
 
All capitalized terms used herein and not otherwise defined shall have the
meanings specified in the Letter of Intent.

 
EXECUTED to be EFFECTIVE as of the day and year first above written.

 

 
MAKER:
     
VELOCITY ENERGY PARTNERS LP, By Its
 
General Partner, Velocity Energy Limited LLC
     
By:
/s/ D. E. Vandenberg
 
Printed Name:  D. E. Vandenberg
 
Title: President


 
4

--------------------------------------------------------------------------------

 
